TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2022



                                     NO. 03-22-00260-CV


                                        L. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



  APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on April 19, 2022. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.